Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about October 4, 2002, which, inter alia, granted defendant’s motion pursuant to CPLR 3211 to dismiss the complaint, unanimously affirmed, with costs.
Plaintiffs claim for fraud was not pleaded with the requisite particularity (see CPLR 3016 [b]), and his claims for civil rights violations were devoid of supporting factual allegations. His remaining claim, for breach of contract, was not viable in light of the admissions contained in his pleading and the terms of the subject car loan agreement, which together establish conclusively that plaintiff was in default under the agreement and that defendant bank was entitled to retain the collateral, i.e., the car, in lieu of the debt. Concur—Nardelli, J.P., Saxe, Williams, Friedman and Sweeny, JJ.